Citation Nr: 0638405	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-26 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for osteoarthritis of 
the right knee.

3.  Entitlement to service connection for osteoarthritis of 
the left knee.

4.  Entitlement to service connection for a disability 
claimed as numbness in the legs and thighs, to include as the 
result of an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1965 to October 
1969 and from September 1990 to May 1991.  He also had 
service in the Army National Guard.  He served in Vietnam and 
in the Southwest Asia Theater of Operations during the 
Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision of the 
Houston, Texas, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran appeared at a hearing before the undersigned in 
San Antonio, Texas, in May 2006.  

The issue of service connection for osteoarthritis of the 
left knee is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's PTSD is productive of occupational and 
social impairment with deficiencies in most areas; of work 
school, family relations, judgment, thinking and mood.  

2.  The veteran sustained an injury to his right knee during 
a parachute jump in active service; which is related to 
current osteoarthritis of the right knee.

3.  The veteran's complaint of numbness of the thighs has 
been diagnosed as bilateral meralgia paresthetica.  This 
disability was not shown during active service or until many 
years after discharge from service, and there is no competent 
medical opinion that relates it to active service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent for 
PTSD have been met; the criteria for an evaluation in excess 
of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Code 9411 
(2006). 

2.  Osteoarthritis of the right knee was incurred due to 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 

3.  A disability claimed as numbness of the thighs and legs 
to include due to an undiagnosed illness was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
5107(b) (West 2002); 38 C.F.R. § 3.317 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In regards to the veteran's claims for an increased 
evaluation for PTSD and service connection for a right knee 
disability, the Board notes that the VCAA is not applicable 
where further assistance would not aid the veteran in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A (a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The veteran and his representative stated that he 
would be satisfied with a 70 percent evaluation for PTSD at 
the May 2006 hearing.  In view of the Board's completely 
favorable decision for these two appeals, further assistance 
is unnecessary to aid the veteran in substantiating these 
claims.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided VCAA notice by letters dated in 
May 2002 and August 2003.  The notice included the type of 
evidence needed to substantiate the claims for service 
connection for numbness in the legs and thighs, to include as 
the result of an undiagnosed illness.  The veteran was also 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with his 
authorization VA would obtain private medical records on his 
behalf or he could submit the records.  The veteran was 
informed of what evidence or information he was responsible 
for providing.  Finally, the veteran was in essence told to 
provide any evidence in his possession that pertained to the 
claim.  

As portions of the notice came after the initial adjudication 
of the claim, the timing of the notices did not comply with 
the requirement that the notice must precede the 
adjudication.  However the timing deficiency was remedied by 
the AMC's readjudication of the claim after sending the 
proper notice.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of a for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must inform a 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of the Dingess elements in April 2006.  However, the 
veteran's claims were not readjudicated by the RO after the 
receipt of this notification. 

The veteran has not been prejudiced by the failure of the RO 
to readjudicate his claims after the receipt of notice 
regarding the Dingess elements.  The veteran's claim for 
service connection for numbness of the thighs is being 
denied.  Therefore, as no effective date will be assigned, 
the failure to provide the veteran with this information 
cannot possibly result in any harm to his claim.  The denial 
of his claim also means that a percentage rating will not be 
assigned, thus that element of Dingess notice is not 
implicated in this case.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded recent VA examinations of his disabilities.  In 
addition, all identified records that are available have been 
obtained for all claims that are not included in the remand 
portion of the decision.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty to assist provisions of the 
VCAA have been met. 


Initial Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Entitlement to service connection for PTSD was established in 
an October 2002 rating decision, effective April 22, 2002.  
The veteran submitted a notice of disagreement with the 50 
percent evaluation assigned for this disability, and the 
current appeal ensued.  

This issue involves the veteran's dissatisfaction with the 
initial rating for his disabilities assigned following the 
grant of service connection.  The Court has found that there 
is a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

PTSD is evaluated under the General Rating Formula for Mental 
Disorders.  

Under this formula, a 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation or own name.  

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004) 

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.  

The veteran was afforded a VA PTSD examination in October 
2002.  His claims folder and personnel records were reviewed 
by the examiner.  The veteran stated that he first 
experienced PTSD symptoms soon after his return from Vietnam 
but that he was too proud to seek treatment.  His symptoms 
had increased in severity over the last 10 years.  These 
symptoms included intrusive distressing recollections and 
nightmares of combat, avoidance of stimuli, withdrawal from 
others, and loss of interest in virtually everything.  He 
also had increased arousal, increased irritability, 
hypervigilance, a significant startle response, and sleep 
difficulties.  The veteran also experienced progressing 
feelings of depression and frequent thoughts of suicide 
without intent or plan.  

On mental status examination, the veteran was cooperative but 
had almost total eye avoidance.  He answered questions in 
short responses and did not volunteer any additional 
information, but his speech patterns were normal.  The 
veteran was oriented and his memory and recall were good.  
His thoughts were organized and coherent.  There was no 
evidence of delusions or hallucinations.  The veteran's mood 
was depressed.  His hygiene was adequate.  The veteran did 
not describe any obsessive or ritualistic behavior or panic 
attacks, but he did describe ongoing depression.  No impulse 
control was described but the veteran did describe 
significant sleep impairment.  The diagnoses were PTSD and 
depression not otherwise specified.  

The score on the Global Assessment of Functioning (GAF) scale 
was 50, which the examiner related to severe symptoms with 
vast reduction of quality of life and significant impairment 
in social functioning.  The examiner further opined that the 
veteran described symptoms with persistent difficulties 
affecting family role functioning, social relationships and 
recreational patterns, although he had been able to perform 
generally well in employment in some limited circumstances.  

The veteran underwent another VA PTSD examination in May 
2005.  The claims folder was reviewed by the examiner.  The 
veteran reported daily depression, which often lasted half 
the day and sometimes included crying spells.  This was 
accompanied by feelings of hopelessness and suicidal 
ideations without plans or intent.  His depression was often 
related to sleep problems.  

The veteran reported nightmares two or three times a week of 
such severity that he would awaken shouting and disoriented.  
He also reported angry outbursts at his job, as well as 
arguments with his daughter.  He would sometimes spend hours 
at a time in the garage to avoid arguments with his wife of 
30 years.  The veteran isolated himself and tried to avoid 
war related stimuli.  He also experienced anxiety sometimes 
accompanied with shaking.  He had not experienced any 
remissions.  His recreational pursuits were limited.  

On mental status examination, the veteran did not have any 
impairment of thought processes or communications.  He 
experienced hallucinations in the forms of nightmare 
associated shadows and the smell of dried blood, but did not 
have any delusions.  No current suicidal or homicidal 
ideations were reported.  The veteran was oriented and able 
to maintain his personal hygiene.  Short term memory was 
mildly impaired.  He did not exhibit any obsessive or 
ritualistic behavior.  

The veteran's reports of anxiety were noted, but he did not 
have panic attacks.  There was some impairment of impulse 
control as evidenced by yelling at others.  His symptoms 
occurred on a daily basis.  He did not see himself as having 
any coworkers or other friends with whom he could talk, but 
he did speak to three fellow veteran acquaintances about 
every three months.  The examiner stated that the veteran's 
symptoms directly interfered with his ability to maintain 
social and interpersonal relationships.  The diagnosis 
included PTSD, and the GAF score was 48.  

At the May 2006 hearing, the veteran testified that he had 
problems sleeping including nightmares five or six nights a 
week, and that he was no longer able to sleep with his wife.  
He would get into yelling matches with his family.  The 
veteran continued to work because he believed it was good for 
him, but he tried to work alone when possible.  He did not 
have any social activities.  The veteran stated that he 
worked 37 hours a week at his job of 34 years, but took 
breaks during the day so that he could be alone.  See 
Transcript. 

This record documents deficiencies in the area of work, as 
shown by outbursts on the job and the need for frequent 
breaks to get away from others.  He has deficiencies in the 
area of family relations as shown by his arguments with his 
daughter, and the need to isolate himself from his wife.  He 
has deficiencies in mood as shown by his well documented 
depression.  Although the most recent examiner found no 
deficiency in thought processes, the veteran did have 
deficiencies in thinking as shown by hallucinations and 
impairment in short term memory.  He, thus, has deficiencies 
in most of the areas needed for a 70 percent rating under the 
General Formula for Rating Mental Disorders.  38 C.F.R. 
§ 4.71a, Code 9411.

The Board has considered entitlement to a 100 percent 
evaluation, but this evaluation is not supported by the 
evidence.  In spite of his symptoms, the veteran manages to 
work on a full time basis, and he has been married for 30 
years.  This does not equate to total occupational and social 
impairment.  The veteran, through his representative, 
conceded at the May 2006 hearing that he was not totally 
impaired, and stated that he would be satisfied with a 70 
percent evaluation.  Therefore, entitlement to a 100 percent 
rating is not warranted.  38 C.F.R. § 4.71a, Code 9411.

Service Connection

Service connection will be granted for a current disability 
resulting from an injury or disease incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in question.  Id. 

Right Knee

The veteran testified that he developed a right knee 
disability as a result of an injury he sustained during 
active service.  He notes that he made over 30 parachute 
jumps during his first period of active service, but also 
states that an additional right knee injury occurred when he 
fell and struck this knee near the door of an airplane as he 
was about to make a jump.  He got up and made the jump, but 
he was bleeding when he landed.  The veteran had his injury 
stitched up, but as they were in the field, he was not in a 
position to report the injury at a proper medical facility 
for several days, by which time he had already received 
treatment from a medic.  He states that he has continued to 
experience pain since that time, and that he currently has 
osteoarthritis of the right knee.

If arthritis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Arthritis identified in service and at any time thereafter 
will be service connected.  38 C.F.R. § 3.303(b).

A review of the service medical records for the veteran's 
initial period of active service is negative for treatment or 
a diagnosis of a right knee injury.  

The veteran's National Guard records include a Report of 
Medical History dated February 1984.  He answered "yes" to 
a history of a trick or locked knee.  A medical examination 
conducted at this time was negative for any findings 
regarding the right knee.

The veteran again answered "yes" to a history of a trick or 
locked knee on an August 1989 medical history.  This report 
included an explanation stating that the veteran had 
experienced right knee pain off and on since he fell on it in 
the military.  He had also reinjured it two years ago on 
reserve duty.  

Treatment records from the veteran's second period of service 
show that he was having difficulty with running due to right 
leg pain from an old wound.  

An April 1991 examination conducted during the veteran's 
second period of active duty states that the veteran has a 
scar of the right knee cap, which was attributed to a 
parachute jump.  

Private medical records from April 2001 show that the veteran 
was seen for complaints of right knee pain.  

The veteran was afforded a VA orthopedic examination in 
August 2002.  The claims folder was reviewed by the examiner, 
who noted reports of right knee pain in 1991 and 1994.  The 
veteran described his injury during service.  

On examination, the veteran walked with an exaggerated right 
antalgic gait.  X-ray study showed essentially osteoarthritis 
of both knees which was diffuse.  The diagnoses included 
osteoarthritis of both knees, right greater than left 
clinically.  The examiner opined that based on the history 
and examination, the veteran appeared to have asymmetric 
osteoarthritic changes of the right knee that suggest an 
injury at some point in time.  The examiner further opined 
that it was conceivable that an injury as described could 
predispose the veteran to an earlier onset of osteoarthritis 
in his knee. 

Two September 2003 "buddy" statements from soldiers who 
served with the veteran describe his injury in service, and 
basically agree with the veteran's contentions.  

The Board finds that entitlement to service connection for 
osteoarthritis of the right knee is established by the 
evidence.  Although the service medical records do not show 
treatment for the claimed right knee injury, his National 
Guard records contain references to this injury from at least 
1989, which was more than 12 years before he submitted his 
claim for service connection.  The veteran has presented 
credible sworn testimony that is consistent with these 
records, and which has been confirmed by two people who 
witnessed the injury.  The element of an in-service injury is 
therefore satisfied.  

The August 2002 VA examiner diagnosed, and X-rays confirm, 
osteoarthritis of the right knee.  This evidence satisfies 
the requirement for current disability.  

The examiner provided an opinion that related the current 
disability to the injury in service.  As such the evidence 
supports the grant of service connection.  38 U.S.C.A. 
§§ 1110, 5107(b). 

Numbness of thighs due to undiagnosed illness

The veteran contends that he has developed numbness of his 
thighs and legs as a result of active service.  He believes 
that this may be the result of exposure to nerve agents when 
they were destroyed near his duty station during the Persian 
Gulf War.  He testified that he began to experience this 
numbness not long after he returned from the Persian Gulf 
region.  

Service connection will be established for a Persian Gulf 
veteran who exhibits objective indications of "qualifying 
chronic disability;" defined as a chronic disability 
resulting from an undiagnosed illness, a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or any 
diagnosed illness that the Secretary determines, through 
September 30, 2011, warrants a presumption of service-
connection.  38 U.S.C.A. § 1117.

VA shall pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms of undiagnosed 
illness such as those listed below, provided that such 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  "Objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that 
have existed for six months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a six month period will be considered chronic.  The six 
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 C.F.R. § 3.317.  

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multisymptom illness include 
the following: (1) fatigue; (2) unexplained rashes or other 
dermatological signs or symptoms; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurological signs and symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the upper or lower respiratory system; (9) 
sleep disturbances; (10) gastrointestinal signs or symptoms; 
(11) cardiovascular signs or symptoms; (12) abnormal weight 
loss; (13) menstrual disorders.  Id.

The veteran's service medical records are negative for 
numbness of the thighs.  

Private medical records dated subsequent to the veteran's 
final period of active service show that he was seen for a 
history and physical in July 1992 and again in December 1993.  
The veteran denied numbness and tingling of the extremities 
on both occasions.  

National Guard records include a May 1995 Report of Medical 
History.  The veteran claimed numbness in the arms and legs 
as a result of service in the Persian Gulf.  An examination 
conducted at this time showed that the neurological and 
musculoskeletal findings were normal.  

The veteran was afforded a VA neurological examination in 
August 2002.  The medical records were reviewed by the 
examiner.  The veteran reported some unusual sensation in his 
bilateral anterolateral thighs in which he has numbness, but 
also a burning type of pain.  There was no numbness in the 
lower legs or feet.  On examination, the cranial nerves were 
normal, and motor examination revealed 5/5 strength 
throughout.  His reflexes were 2+ in the knees and 1 1/2 + in 
the ankles.  Sensory testing revealed hyperpathic sensation 
over the bilateral anterior lateral thigh regions.  The 
diagnosis was bilateral leg meralgia paresthetica, which the 
veteran had for about 10 or 11 years.  

The evidence shows that the veteran's complaints are due to a 
diagnosed illness that is not among the recognized chronic 
multisymptom illnesses, that this illness was first 
demonstrated after discharge from service, and that there is 
no qualified medical opinion that relates this disability to 
service.  

The August 2002 VA examination diagnosed the veteran's 
symptoms as bilateral leg meralgia paresthetica.  Meralgia 
paresthetica is a disease marked by paresthesia, pain, and 
numbness in the outer surface of the thigh, in the region 
supplied by the lateral femoral cutaneous nerve, due to 
entrapment of the nerve at the inguinal ligament.  Dorland's 
Illustrated Medical Dictionary 936 (25th ed.1974).  
Therefore, as the veteran's condition has a diagnosis, it is 
not eligible for service connection as an undiagnosed 
disability.  38 C.F.R. § 3.317.  

The Board has considered entitlement to service connection 
for the veteran's disability on a direct basis.  However, 
there is no report of numbness of the thighs during active 
service.  The post service medical records show that he 
denied these symptoms in 1992 and 1993, and first confirm 
reports of thigh numbness in 1995.  

The Board notes the veteran's sincere belief that his 
numbness of the thighs is the result of active service.  
However, the veteran is not a physician, and he is not 
qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  There is no qualified medical opinion that relates 
the veteran's symptoms to an injury or event during active 
service.  Therefore, entitlement to service connection is not 
established.  


ORDER

Entitlement to an initial evaluation in excess of 70 percent 
for PTSD is granted.

Entitlement to service connection for arthritis of the right 
knee is granted, effective April 22, 2002.

Entitlement to service connection for a disability claimed as 
numbness in the legs and thighs, to include as the result of 
an undiagnosed illness, is denied. 


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

As noted above, a VA examination documented osteoarthritis of 
the left knee.  The veteran has testified to left knee 
injuries in service, including some that occurred while in 
combat.  See 38 U.S.C.A. § 1154(b) (West 2002) (creating a 
presumption that injuries reported by a combat veteran and 
which are consistent with the circumstances of such combat, 
actually occurred even though service records do not document 
the injury).

The veteran's personnel records show that he was a member of 
the 101st Airborne Division.  In addition, his testimony 
states that he made over 30 parachute jumps as a part of his 
training.  

The veteran was afforded a VA orthopedic examination in 
August 2002.  This examination noted that the veteran 
presented with a history of a right knee cap laceration.  His 
history of service in the airborne was noted.  An X-ray study 
confirmed osteoarthritic changes of the left knee, and left 
knee arthritis was included in the diagnosis.  However, the 
examiner's opinion refers specifically to the right knee.  
The examiner did not express an opinion as to the etiology of 
the veteran's left knee disability, and no other such opinion 
is contained in the claims folder.  An additional examination 
of the veteran's left knee disability should be scheduled in 
order to obtain such an opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of any current left knee 
arthritis.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should answer the following question: Is 
it at least as likely as not (50 percent 
probability or more) that current 
osteoarthritis of the left knee is the 
result of disease or injury in active 
service, in particular the veteran's 
parachute jumps during service.  The 
rationale for this opinion should be 
included.  

3.  After the development requested above 
has been completed to the extent 
possible, the claim should be 
readjudicated.  If benefit sought on 
appeal remains denied, a supplemental 
statement of the case should be issued.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


